     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.67 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DEANGELO LAMAR GATHRITE                           Case No.: 3:19-cv-01852-JAH-NLS
12                                     Plaintiff,
                                                        REPORT AND
13    v.                                                RECOMMENDATION FOR ORDER
                                                        GRANTING IN PART AND
14    HEATHER WILSON, ET AL.,
                                                        DENYING IN PART DEFENDANTS’
15                                  Defendants.         MOTION TO DISMISS
16
                                                        [ECF No. 10]
17
18
           DeAngelo Lamar Gathrite (“Plaintiff”), a California prisoner proceeding pro se,
19
     filed a complaint under 42 U.S.C. § 1983 on September 26, 2019 against officials at the
20
     Richard J. Donovan Correctional Facility, Dr. Heather Wilson and Officers J. Salinas and
21
     J. Trejo (collectively, “Defendants”). ECF No.1. Plaintiff alleges that Defendants
22
     violated his First Amendment, Eighth Amendment, and Fourteenth Amendment rights.
23
     Defendants move to dismiss Plaintiff’s First and Fourteenth Amendment claims for
24
     failure to state a claim. For the following reasons, this Court RECOMMENDS that
25
     Defendants’ motion to dismiss be GRANTED IN PART and DENIED IN PART.
26
     //
27
     //
28

                                                    1
                                                                            3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.68 Page 2 of 14



 1                                     I.    BACKGROUND
 2         A.     Procedural Background
 3         Plaintiff filed his original complaint on September 26, 2019. ECF No. 1. Plaintiff
 4   was granted in forma pauperis (“IFP”) status. ECF No. 5. On February 12, 2020,
 5   Defendants filed the instant motion to dismiss. ECF No. 10. Plaintiff filed his response
 6   on April 3, 2020 (ECF No. 12) and Defendants submitted their reply on May 6, 2020
 7   (ECF No. 13).
 8         B.     Factual Allegations
 9         Plaintiff’s allegations are as follows. Before the incident on March 27, 2019,
10   Plaintiff filed several complaints through 7362 health care services request forms (“7362
11   forms”) against Defendant Wilson, his clinician at the time, and requested a new
12   clinician. ECF No. 1 at 4. In particular, Plaintiff complained that Defendant Wilson
13   would constantly tell other inmates and staff about Plaintiff’s mental health issues and
14   family medical history, flirt with him, and permit other inappropriate behavior. Id.
15   Plaintiff reported these concerns to Dr. Sarah Beyer, Defendant Wilson’s supervisor, but
16   Dr. Beyer responded that they did not do clinician’s changes and he needed to “work it
17   out.” Id.
18         On March 27, 2019, Defendant Trejo handcuffed Plaintiff behind his back and
19   placed him in a shower which strongly smelled of urine and feces. Id. When Plaintiff
20   asked why he was being placed in the shower, Defendant Trejo responded “[y]ou pissed
21   off Dr. Wilson with all these 7362 (sick call slips) to her supervisor […], so she (Dr.
22   Wilson) called my Sergeant ([Defendant]Salinas) and he ordered me to put you in
23   handcuffs behind your back [and] put you in the shower until your clinician […] comes
24   and tells us to let you go.” Id. Plaintiff was told he was in a “clinician’s time out.” Id. at
25   3. Plaintiff stood in the shower for four hours and eighteen minutes. Id. During this
26   time, he yelled, cried, and begged other inmates and staff to have the nurse or the
27   Sergeant unhandcuff him because he felt “unbearable” pain” and his shoulders were
28   going numb. Id. He was ignored by “everyone,” because during “clinician’s time out,”

                                                   2
                                                                                3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.69 Page 3 of 14



 1   no one is allowed to associate with the inmate, until their clinician releases them. Id.
 2   Defendant Wilson never came and ultimately Defendant Trejo released him. Id.
 3            On April 4, 2019, Plaintiff was taken to Defendant Wilson’s office. Id. at 5. She
 4   stated that she read Plaintiff’s complaint and called him an exaggerator and a
 5   manipulator. Id. She told him his shoulder did not look hurt and since he knew how to
 6   advocate for himself, she would be kicking him out of the enhanced outpatient program.
 7   Id. On May 13, 2019, the mental health staff terminated Plaintiff’s mental healthcare and
 8   activities. Id.
 9            From these facts Plaintiff alleges several claims: 1) a violation of the Eighth
10   Amendment’s prohibition on Cruel and Unusual Punishment due to his confinement in
11   the shower, 2) a violation of his First Amendment Freedom of Association right due to
12   the deprivation of his ability to associate with other inmates during his confinement, 3) a
13   violation of the Fourteenth Amendment Due Process Clause because he was confined
14   without adequate process, and 4) a violation of the First Amendment prohibition on
15   Retaliation by confining him because of his complaints against Defendant Wilson.1 ECF
16   No. 1.
17                                        II.     LEGAL STANDARD
18            A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to
19   state a claim tests the legal sufficiency of a plaintiff’s claim. Navarro v. Block, 250 F.3d
20   729, 732 (9th Cir. 2001). When considering the motion, the court must accept as true all
21   well-pleaded factual allegations in the complaint. Bell Atlantic Corp. v. Twombly, 556
22   U.S. 544, 555 (2007). The court need not accept as true legal conclusions cast as factual
23
24
25
26   1
       Plaintiff’s original complaint contains three counts where he merges several of the aforementioned
     claims together. For example, his second count lists the following civil rights violations “Eight
27   Amendment, First Amendment, Cruel and Unusual Punishment, Due Process and Freedom of
     Association, etc.” ECF No.1 at 4. For the purposes of clarity, the Court restructures these counts into
28   four distinct claims.

                                                         3
                                                                                         3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.70 Page 4 of 14



 1   allegations. Id.; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[t]hreadbare recitals of the
 2   elements of a cause of action, supported by mere conclusory statements” are insufficient).
 3         A complaint must “state a claim for relief that is plausible on its face.” Twombly,
 4   550 U.S. at 570. To survive a motion to dismiss, a complaint must include non-
 5   conclusory factual content. Id. at 555; Iqbal, 556 U.S. at 679. The facts and the
 6   reasonable inferences drawn from those facts must show a plausible—not just a
 7   possible—claim for relief. Twombly, 550 U.S. at 556; Iqbal, 557 U.S. at 679; Moss v.
 8   U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The focus is on the complaint, as
 9   opposed to any new facts alleged in, for example, the opposition to a defendant’s motion
10   to dismiss. See Schneider v. California Dep’t of Corrections, 151 F.3d 1194, 1197 n.1
11   (9th Cir. 1998), reversed and remanded on other grounds as stated in 345 F.3d 716 (9th
12   Cir. 2003). “Determining whether a complaint states a plausible claim for relief [is] ... a
13   context-specific task that requires the reviewing court to draw on its judicial experience
14   and common sense.” Iqbal, 557 U.S. at 679. The “mere possibility of misconduct” or
15   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
16   this plausibility standard. Id.; see also Moss, 572 F.3d at 969.
17         In addition, factual allegations asserted by pro se petitioners, “however inartfully
18   pleaded,” are held “to less stringent standards than formal pleadings drafted by lawyers.”
19   Haines v. Kerner, 404 U.S. 519, 520 (1972). Thus, where a plaintiff appears pro se in a
20   civil rights case, the court “must construe the pleadings liberally and must afford plaintiff
21   the benefit of any doubt.” See Karim-Panahi v. Los Angeles Police Dept., 839 F.2d 621,
22   623 (9th Cir. 1988).
23                                      III.   DISCUSSION
24         Defendants move to dismiss Plaintiff’s claims for freedom of association, due
25   process violation, and retaliation. ECF No. 10. The Court will address each of these
26   claims in turn.
27         //
28         //

                                                   4
                                                                               3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.71 Page 5 of 14



 1          A.      First Amendment Freedom of Association
 2          The Supreme Court has interpreted Freedom of Association to encompass two
 3   types of associational rights: (1) intimate association, i.e., the right to maintain private
 4   relationships free of state intrusion, and (2) expressive association, e.g., “the right to
 5   associate for the purpose of engaging in those activities protected by the First
 6   Amendment—speech, assembly, petition for the redress of grievances, and the exercise
 7   of religion. Hansen v. Nkwocha, No. 1:15-CV-01665 DLB, 2016 WL 2898507, at *2
 8   (E.D. Cal. May 17, 2016) (citing Roberts v. United States Jaycees, 468 U.S. 609, 618
 9   (1984)). Freedom of association is among the rights least compatible with incarceration.
10   Overton v. Bazzetta, 539 U.S. 126, 131 (2003). Thus, some curtailment of the freedom of
11   association must be expected in the prison context. Id.
12          Here, Plaintiff alleges that his freedom of association was violated because he was
13   deprived of the ability to associate with his fellow inmates during his confinement in the
14   shower. However, Plaintiff has failed to show how his confinement impeded either his
15   ability to maintain intimate relationships, or his ability to associate for the purposes of
16   engaging in expressive conduct. Plaintiff, at most, asserts that his right to generally
17   associate with other inmates had been infringed,2 but Plaintiff does not retain a right to
18   generally converse with other inmates. See City of Dallas v. Stanglin, 490 U.S. 19, 25
19   (1989) (“[W]e do not think the Constitution recognizes a generalized right of ‘social
20   association’ that includes chance encounters in dance halls.”). Indeed, other courts have
21   refused to acknowledge a general right to converse or associate with other inmates.
22   Hansen, 2016 WL 2898507, at *2 (dismissing an inmate’s freedom of association claim
23   based on an officer instructing the plaintiff not to talk to another inmate during an
24   activity); Gales v. Bryson, No. 5:15-CV-65, 2017 WL 912126, at *3 (S.D. Ga. Feb. 3,
25   2017), report and recommendation adopted, No. 5:15-CV-65, 2017 WL 902883 (S.D.
26
27
     2
      Plaintiff specifically alleges that his right to “associate within my minimal civilized measures of life’s
28   necessities” had been infringed. ECF No. 1 at 4.

                                                          5
                                                                                           3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.72 Page 6 of 14



 1   Ga. Mar. 7, 2017) (collecting cases). To recognize a general right for Plaintiff to
 2   associate with whomever he chooses runs counter to the purpose of prison—confinement.
 3   See Overton, 539 U.S. at 131 (“An inmate does not retain rights inconsistent with proper
 4   incarceration.”).
 5         Accordingly, Plaintiff’s freedom of association claim fails because he has not
 6   implicated a recognized associational right. El-Shaddai v. Stainer, No. CV 14-9313
 7   GHK(JC), 2016 WL 7261230, at *26 (C.D. Cal. Dec. 13, 2016), judgment entered, No.
 8   CV 14-9313 GHK(JC), 2016 WL 7327768 (C.D. Cal. Dec. 13, 2016), and aff'd sub nom.
 9   Wilkerson v. Stainer, 704 F. App'x 689 (9th Cir. 2017) (holding that Plaintiff did not state
10   a viable claim for violation of his limited constitutional right to association because he
11   failed to demonstrate how his “intimate” or “expressive” associational rights were
12   implicated); Torres v. Snyder, No. 1:08CV00428AWIGSAPC, 2008 WL 4367571, at *2
13   (E.D. Cal. Sept. 23, 2008) (holding that plaintiff’s freedom of association claim failed as
14   a matter of law, where he failed to provide factual support as to how his intimate or
15   expressive associational rights were curtailed).
16         It is RECOMMENDED that Plaintiff’s First Amendment Freedom of Association
17   claim be DISMISSED WITH LEAVE TO AMEND.
18         B.     Fourteenth Amendment Due Process
19         To state a procedural due process claim, a plaintiff must generally allege 1) a
20   liberty or property interest protected by the Constitution; (2) a deprivation of the interest
21   by the government; and (3) lack of process. Wright v. Riveland, 219 F.3d 905, 913 (9th
22   Cir. 2000) (quoting Portman v. Cnty. of Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993)).
23         In order to invoke the protection of the Due Process Clause, an inmate must first
24   establish the existence of a liberty interest and then show that it was denied without due
25   process. Sandin v. Conner, 515 U.S. 472, 483-84 (1995). Liberty interests may arise
26   from two sources, the Constitution itself or from state law. Wilkinson v. Austin, 545 U.S.
27   209, 221 (2005). “[T]he Constitution itself does not give rise to a liberty interest in
28   avoiding transfer to more adverse conditions of confinement.” Id. at 221. This also

                                                   6
                                                                                3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.73 Page 7 of 14



 1   applies to the context of administrative segregation. Serrano v. Francis, 345 F.3d 1071,
 2   1078 (9th Cir. 2003) (“Typically, administrative segregation in and of itself does not
 3   implicate a protected liberty interest.”). But State regulations may create a liberty interest
 4   in avoiding restrictive conditions of confinement if those conditions impose “atypical and
 5   significant hardship on the inmate in relation to the ordinary incidents of prison life.”
 6   Sandin, 515 U.S. at 484. Such conditions, however, must represent a dramatic departure
 7   from the basic conditions of a plaintiff’s sentence. Id. at 485.
 8          Determining whether a prison condition is “atypical and significant” requires
 9   consideration of the specific facts of each case. Keenan v. Hall, 83 F.3d 1083, 1089 (9th
10   Cir. 1996). The court considers three guideposts in determining whether conditions pose
11   an atypical and significant hardship:
12          1) whether the challenged condition mirrored those conditions imposed upon
13          inmates in administrative segregation and protective custody, and thus comported
14          with the prison’s discretionary authority; 2) the duration of the condition, and the
15          degree of restraint imposed; and 3) whether the state’s action will invariably affect
16          the duration of the prisoner’s sentence.
17   Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (quoting Sandin, 515 U.S. at 486-
18   87).
19          Here, Plaintiff alleges that he was placed in a “clinician’s time out,” where he was
20   handcuffed behind his back and forced to stand in a dirty shower until Defendant Wilson
21   released him. He reports that Defendant Wilson never arrived and that he remained in the
22   “dirty” shower for over four hours. Plaintiff described the shower as containing the
23   strong smell of feces and urine and reported that while confined, “everyone” ignored him.
24          Construing the facts of Plaintiff’s conditions of confinement liberally, the Court
25   finds that Plaintiff has not pled sufficient facts to maintain this claim. First, Plaintiff has
26   not provided facts for us to compare his conditions of confinement with the conditions
27   imposed on other inmates in administrative segregation or protective custody. Without
28   more, the Court is unable to properly assess the conditions of his confinement under

                                                    7
                                                                                 3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.74 Page 8 of 14



 1   Sandin. See Jackson v. Carey, 353 F.3d 750, 755 (9th Cir. 2003) (“Sandin requires a
 2   factual comparison between conditions in general population or administrative
 3   segregation (whichever is applicable) and disciplinary segregation, examining the
 4   hardship caused by the prisoner's challenged action in relation to the basic conditions of
 5   life as a prisoner.”); see also Resnick v. Hayes, 213 F.3d 443, 448 (9th Cir. 2000) (finding
 6   plaintiff’s allegations insufficient under Sandin because he did not allege that conditions
 7   were different in administrative segregation, nor did he allege the extent to which
 8   conditions were better in the general population).
 9         Second, even assuming that such conditions did depart from what other inmates in
10   administrative segregation experienced, weighing somewhat in Plaintiff’s favor, on
11   balance the remaining factors weigh against Plaintiff. Plaintiff’s confinement was too
12   short to be considered a “dramatic departure” from the standard conditions of
13   confinement. Compare Mitchell v. Beard, No. 1:15-CV-01512-GSA-PC, 2017 WL
14   3782926, at *6 (E.D. Cal. Aug. 31, 2017) (placement in a cold and unsanitary
15   management cell for an hour and a half did not amount to an atypical or significant
16   hardship) and Meraz v. Reppond, No. C 08-4540 MHP (PR), 2009 WL 723841, at *2
17   (N.D. Cal. Mar. 18, 2009) (placement in a contraband watch cell for 3 days did not
18   constitute an atypical and significant hardship) with Wilkinson, 545 U.S. at 223–25,
19   (2005) (indefinite placement in “supermax” facility, where human contact was severely
20   limited and inmates were not eligible for parole consideration, imposed an atypical and
21   significant hardship) and Reyes v. Horel, No. C 08-4561 RMW, 2012 WL 762043, at *5
22   (N.D. Cal. Mar. 7, 2012) (placement in a secured housing unit for nearly 11 years
23   imposed an atypical and significant hardship). Moreover, Plaintiff makes no indication
24   that his placement in administrative segregation impacted the length of his sentence.
25         Taking these factors together, Plaintiff’s temporary confinement, although
26   uncomfortable, did not amount to an atypical or significant hardship under the meaning
27   of Sandin. Indeed, other courts have consistently refused to find atypical and significant
28   hardships even under more onerous circumstances. See, e.g., Manzanillo v. Moulton, No.

                                                  8
                                                                              3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.75 Page 9 of 14



 1   13-CV-02174-JST (PR), 2014 WL 4793780, at *12 (N.D. Cal. Sept. 25, 2014) (finding
 2   that a thirty-five day confinement in a psychiatric services unit where other inmates threw
 3   feces and urine at each other, and constantly yelled and banged on the doors was not an
 4   atypical and significant hardship); Treglia v. Cate, No. C 10-0757 LHK PR, 2012 WL
 5   987295, at *8 (N.D. Cal. Mar. 22, 2012) (finding that a three day confinement in
 6   contraband surveillance watch, where Plaintiff was placed in continual restraints and did
 7   not have running water and a toilet did not amount to an atypical and significant
 8   hardship); Smith v. Copeland, 87 F.3d 265, 268–69 (8th Cir.1996) (rejecting Eighth
 9   Amendment and Due Process claims and holding that pretrial detainee's allegations of
10   having to endure the “stench” of “feces and urine” from an overflowed toilet for four
11   days “do not rise to a level of constitutional significance.”); Washington v. O’Dell, No.
12   3:17-CV-1615-MMA-PCL, 2018 WL 1942372, at *2, 8 (S.D. Cal. Apr. 25, 2018)
13   (holding that even if Plaintiff’s confinement could be considered administrative
14   segregation, he had failed to plead facts demonstrating atypical and significant hardship
15   where he was placed in a cell which smelled of feces and urine and which was next to a
16   mentally ill inmate who talked to himself, sang aloud, and threatened Plaintiff with harm
17   several times).
18         Accordingly, it is RECOMMENDED that Plaintiff’s Due Process claim be
19   DISMISSED WITH LEAVE TO AMEND.
20         C.     First Amendment Retaliation
21         In the prison context, an inmate must establish five basic elements to make a viable
22   First Amendment retaliation claim: (1) an assertion that a state actor took some adverse
23   action against an inmate (2) because of (3) that prisoner’s protected conduct, and that
24   such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the
25   action did not reasonably advance a legitimate correctional goal. Rhodes v. Robinson,
26   408 F.3d 559, 567-68 (9th Cir. 2005).
27         For a retaliation claim to prevail, a plaintiff must demonstrate, among other things,
28   that they engaged in protected conduct. See Watison v. Carter, 668 F.3d 1108, 1114 (9th

                                                  9
                                                                              3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.76 Page 10 of 14



 1    Cir. 2012). It is well established precedent that filing grievances or commencing a
 2    lawsuit is considered protected conduct under the First Amendment. See Entler v.
 3    Gregoire, 872 F.3d 1031, 1039 (9th Cir. 2017).
 4          Here, Defendants cites to Bell v Hill, No. CIV S-10-0850-CMK-P, 2011 WL
 5    4736293 (E.D. Cal. Oct. 5, 2011) to contend that Plaintiff’s complaints through 7362
 6    forms were not protected conduct. Specifically, Defendants contend that because
 7    Plaintiff did not file a “formal” complaint, his complaints fall outside the purview of the
 8    First Amendment. The Court disagrees and finds that protected conduct under Ninth
 9    Circuit case law is not so restrictive.
10          In Entler v. Gregoire, 872 F.3d 1031 (9th Cir. 2017), the Ninth Circuit found that
11    the plaintiff’s written threat to file a civil lawsuit was protected conduct under the First
12    Amendment. Entler, 872 F.3d at 1039-40. In rejecting the district court’s dismissal of
13    Plaintiff’s complaint, the court wrote:
14          The dichotomy that the district court drew between formal and informal grievances
15          has no constitutional underpinning; nor does the distinction between a threat to
16          initiate litigation and the litigation. To the contrary, “[t]he applicability of the
17          constitutional right to redress of grievances does not hinge on the label the prison
18          places on a particular complaint,” Brodheim v. Cry, 584 F.3d 1262, 1267 n.4 (9th
19          Cir. 2009), and embraces threats to sue, Jones v. Williams, 791 F.3d 1023, 1035–
20          36 (9th Cir. 2015).
21    Id. at 1039.
22          Consistent with these principles, courts in this Circuit have repeatedly found
23    protected conduct where a plaintiff makes a verbal threat to file a suit or grievance or
24    even request a grievance form. See e.g. Loftis v. Montes, No. 218CV4769JFWGJS, 2020
25    WL 1290842, at *4 (C.D. Cal. Feb. 11, 2020), report and recommendation adopted, No.
26    218CV4769JFWGJS, 2020 WL 1289170 (C.D. Cal. Mar. 18, 2020) (finding verbal
27    threats to speak to the Sergeant and/or threats to file a complaint protected conduct);
28    Smith v. Gaffney, No. CV 18-4366-CJC (PLA), 2020 WL 2083016, at *4 (C.D. Cal. Jan.

                                                    10
                                                                                  3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.77 Page 11 of 14



 1    7, 2020) (finding an inmate’s request for a grievance form protected conduct); Irvin v.
 2    Roldan, No. CV 19-1418-AG (KK), 2019 WL 8105897, at *3 (C.D. Cal. Dec. 23, 2019)
 3    (finding threats to file a grievance protected conduct); Garcia v. Strayhorn, No. 13-CV-
 4    807-BEN KSC, 2014 WL 4385410, at *6 (S.D. Cal. Sept. 3, 2014) (collecting cases).
 5          Notably in Hunter v. Harr, No. CV 14-9886 R(JC), 2018 WL 6113098, at *6 (C.D.
 6    Cal. July 19, 2018), report and recommendation adopted, No. CV 14-9886 R(JC), 2018
 7    WL 6118555 (C.D. Cal. Aug. 27, 2018), the court rejected an argument that an ADA
 8    appeal was not protected conduct. Id. at 6. In rejecting the defendants’ motion for
 9    summary judgement, the court wrote that “[a]n inmate complaint need not expressly seek
10    access to the courts or pursue civil rights litigation or be brought through a prison’s
11    formal grievance process for it to be considered a constitutionally protected ‘grievance.’”
12    Id. (emphasis added). Rather, an inmate’s complaint receives First Amendment
13    protection simply when “it brings to the attention of prison officials the inmate’s
14    concerns about problems with his conditions of confinement.” Id. Thus “the ADA
15    Appeal does not lose First Amendment protection, […], simply because plaintiff’s
16    complaint was not expressed in an official CDCR grievance form.” Id.
17          Similarly here, Plaintiff’s submission of grievances through 7362 forms constitutes
18    protected conduct. First, as mentioned above, the “form” of Plaintiff’s complaints does
19    not diminish the constitutional protection afforded to them. Certainly, if verbal threats to
20    sue, verbal requests for grievance forms, and written letters outside the official grievance
21    process constitute protected conduct, then Plaintiff’s multiple written complaints in the
22    form of 7362 forms must also be protected conduct. See also Swanigan v. Bailey, No.
23    CV-11-5073-EFS, 2012 WL 5449615, at *4 (E.D. Wash. Nov. 7, 2012) (finding that
24    plaintiff’s informal complaint in the form of a letter is protected conduct).
25          Second, viewing the substance of Plaintiff’s complaints, Plaintiff clearly intended
26    to raise concerns about his conditions of confinement, specifically his medical treatment.
27    See Hasan v. U.S. Dep't of Labor, 400 F.3d 1001, 1005 (7th Cir. 2005) (“Prisoners’
28    grievances, unless frivolous . . . , concerning the conditions in which they are being

                                                    11
                                                                                3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.78 Page 12 of 14



 1    confined are deemed petitions for redress of grievances and thus are protected by the First
 2    Amendment.”); cf. Farmer v. Brennan, 511 U.S. 825, 832 (1994) (holding that prison
 3    officials must provide humane conditions of confinement including adequate medical
 4    care). Plaintiff’s complaints voiced concerns over Defendant Wilson’s alleged
 5    unprofessional conduct, which made him feel uncomfortable and impeded his ability to
 6    engage in effective medical treatment. Moreover, these complaints were brought to the
 7    attention of Defendant Wilson and her supervisor and were understood as complaints or
 8    grievances. Had these grievances been orally communicated or submitted in the form of
 9    a letter, there is no question that Plaintiff’s conduct would be constitutionally protected.
10    See Rojas v. Brown, No. 117CV01514DADJLT, 2019 WL 1220768, at *2 (E.D. Cal.
11    Mar. 15, 2019) (finding verbal complaints about harassing behavior protected conduct);
12    Swanigan, 2012 WL 5449615, at *4 (finding that plaintiff’s informal complaint in the
13    form of a letter complaining about inappropriate racial comments constituted protected
14    conduct); see also Garcia, 2014 WL 4385410, at *6-7. (“[A] number of courts have
15    concluded that verbal statements made by an inmate that essentially constitute a
16    grievance […] are protected by the First Amendment.”). To hold otherwise would be to
17    elevate form over substance. See Entler, 872 F.3d at 1039 (“[T]he form of the
18    complaints—even if verbal, let alone, as here, written—is of no constitutional
19    significance.”).
20          Since Defendants have only challenged Plaintiff’s retaliation claim on the grounds
21    that his submission of 7362 forms were not protected conduct, the Court declines to
22    review the remaining elements. The moving party has the responsibility of raising
23    arguments before the court. See Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir.
24    2007) ( “The defendant has the burden of showing that the plaintiff has failed to state a
25    claim for relief.”); See also Retamco Operating, Inc. v. Carone, No. CV 04-2997 CBM
26    (RZX), 2004 WL 7338703, at *3 (C.D. Cal. Aug. 27, 2004)” (“The party moving for
27    dismissal has the burden of proving that no claim has been stated.”) (quoting Kehr
28    Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)); see Horton v.

                                                    12
                                                                                 3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.79 Page 13 of 14



 1    Zavaras, No. 09-CV-02220-REB-KMT, 2010 WL 3341259, at *12 (D. Colo. June 11,
 2    2010), report and recommendation adopted, No. 09-CV-02220-REB-KMT, 2010 WL
 3    3341280 (D. Colo. Aug. 24, 2010) (dismissing defendant’s motion to dismiss despite
 4    allegations appearing to be arguably conclusory, because defendants had not raised the
 5    issue in their briefs).
 6           It is RECOMMENDED Defendants’ motion to dismiss Plaintiff’s retaliation
 7    claim be Denied.
 8                                      IV.   CONCLUSION
 9           As outlined herein, the undersigned recommends Defendants’ motion to dismiss be
10    GRANTED IN PART and DENIED IN PART as follows:
11           a)     Plaintiff’s First Amendment Freedom of Association claim be DISMISSED
12                  WITH LEAVE TO AMEND.
13           b)     Plaintiff’s Fourteenth Amendment due process claim be DISMISSED
14                  WITH LEAVE TO AMEND.
15           c)     Plaintiff’s First Amendment Retaliation claim be PERMITTED to proceed
16                  against the Defendants.
17           This report and recommendation is submitted to the United States District Judge
18    assigned to this case pursuant to 28 U.S.C. § 636(b)(1).
19           IT IS ORDERED that no later than August 12, 2020, any party to this action may
20    file written objections and serve a copy on all parties. The document should be captioned
21    “Objections to Report and Recommendation.”
22           IT IS FURTHER ORDERED that any reply to the objections must be filed and
23    served on all parties no later than August 26, 2020.
24           //
25           //
26           //
27           //
28           //

                                                  13
                                                                             3:19-cv-01852-JAH-NLS
     Case 3:19-cv-01852-JAH-NLS Document 14 Filed 07/22/20 PageID.80 Page 14 of 14



 1          The parties are advised that failure to file objections within the specified time may
 2    waive the right to raise those objections on appeal of the Court’s order. Martinez v. Ylst,
 3    951 F.2d 1153, 1157 (9th Cir. 1991).
 4          IT IS SO ORDERED.
 5    Dated: July 22, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   14
                                                                               3:19-cv-01852-JAH-NLS
